Citation Nr: 1420577	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-43 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as adjustment disorder.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999, and from November 2002 to October 2008.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2011 decision, the Board denied service connection for a psychiatric disorder, claimed as adjustment disorder.  The Veteran appealed the Board's decision to the United States Court of Appeal of Veteran's Claims (Court).  In July 2013, the Court vacated the Board's July 2011decision and remanded the issue for readjudication.  

The Board has reviewed all evidence of record, including that on Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While still in active service, the Veteran underwent a mental health evaluation in May 2008 and was diagnosed with "Adjustment Disorder of Mixed Disturbance of Emotions and Conduct."  The Veteran filed a claim of service connection for psychiatric disorder, to include adjustment disorder in November 2008, and was afforded a VA examination in December 2008.  The VA examiner found that there was no present disability.

The July 2011 Board decision denied the claim on the basis that the sole May 2008 diagnosis fell outside the claim period, and there was no current disability for service connection purposes.  The Court, however, found that the Board did not consider whether the Veteran's adjustment disorder was extant at the time he filed his claim in November 2008 but had resolved by the time of his December 2008 VA examination.  The Board's decision denying service connection was thus vacated.   

In remanding the claim, the Board notes that the Veteran has subsequently submitted VA treatment reports dated from June 2013 through January 2014, which show a current diagnosis of adjustment disorder.  Thus, the sole issue for determination is whether the Veteran's current adjustment disorder is causally related to his active service.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an examiner other than the December 2008 VA examiner to address the likely etiology of the Veteran's currently diagnosed adjustment disorder.  If the examiner determines that another VA examination is required, one should be so scheduled.  

2.  The examiner should opine as to whether it is as least as likely or not (50 percent or greater probability) that the Veteran's current adjustment disorder (and any other mental disorder found, in the event that another examination is conducted) is related to service.  

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

3.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 


_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



